 598DECISIONSOF NATIONALLABOR RELATIONS BOARDLake Shore,Inc.andOperating Engineers, LocalUnionNo. 3. Cases 27-CA-11089 and 27-RC-4743February 14, 1975DECISION, ORIIER, AND DIRECTIONBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn October 11, 1974, Administrative Law JudgeMartin S.Bennett issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief. General Counsel andCharging Party filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent,Lake Shore, Inc.,Salt LakeCity, Utah,its officers, agents, successors,and assigns,shall take the action set forth in the saidrecommended Order.DIRECTIONIt is hereby directed that, as part of the investiga-tion to ascertain a representative for the purposes ofcollective bargaining with the Employer, the Region-alDirector for Region 27 shall, pursuant to theBoard's Rules and Regulations, within 10 days fromthe date of this Direction, open and count the ballotsof John Stocker and Henry Smith, Jr., and, thereaf-ter,prepare and cause to be served on the parties arevised tally of ballots, including therein the count ofsaid ballots, upon the basis of which the RegionalDirector shall issue the appropriate certification.DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Administrative Law Judge: Thisconsolidated matter was heard at Salt LakeCity, Utah, onSeptember 4 and 5, 1974.The complaint in the unfair laborpractice case,issued May 20 and based upon a charge filedMarch 29, 1974, by Operating Engineers, Local Union No.3, herein theUnion,alleges that Respondent,Lake Shore,Inc.,has engaged in unfairlaborpracticeswithin themeaning of Section 8(a)(3) and(1)of the Act bydischarging John Stockerand HenrySmith, Jr., on March15, 1974.Consolidatedwiththe foregoing was a hearing in Case27-RC-4743on challenges to the ballotsof Stocker andSmith in an electionconducted on May 9, 1974. Therein,seven votes were castfor the Unionand eight against it,withtwo challenges,namely Stocker and Smithpreviouslyterminated, therefore being determinativeof theresults ofthe election.Briefs have been submittedby the GeneralCounsel and Respondent.Uponthe entire record in the case,and from myobservation of the witnesses,Imake the following:FINDINGS OF FACTI.JURISDICTIONAL FINDINGSRespondent,Lake Shore,Inc., is a Michigan corpora-tion,which,inter alia,maintains a plant at Salt Lake City,Utah, where it is engaged in the distribution and service ofheavy construction equipment. It annually purchases andreceives goods and materials valued in excess of $50,000directly from points outside the State of Utah. I find thatthe operations of Respondent affect commercewithin themeaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDOperating Engineers,Local Union No. 3, is a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Introduction; the IssueThe sole unfair labor practice issue herein involves thedischargesof John Stocker and Henry Smith, Jr., onMarch 15, 1974. The General Counsel alleges that thisresulted from their union organizational activities.Respon-dent contends that there was a reduction in force becauseof economic factors and that the two men were chosenbecause of unsatisfactory performance of their duties and,further, in the case of Stocker,because he had a drinkingproblem. Initially, it is noted that both were chosen out ofseniority.B.Sequenceof EventsJohn Stocker entered the employ of Respondent in April1971, almost 3 years prior to his discharge. His coworkers,being aware of his prior membership in a labor organiza-tion and being dissatisfied with conditions of employment,urged him to contact the Union; according to WayneLassiter,business representative of the Union, Stockertelephoned him on Monday, March 11, and asked Lassiterto meet with the employees.Such a meeting was arrangedfor the eveningof Thursday, March 14.Coworker Henry Smith, Jr., according to Lassiter,telephoned Lassiter on March 11 to the same objective.Both Smith and Stocker actively solicited employees to join216 NLRB No. 105 LAKE SHORE,INC.599theUnion over the next several days.Indeed, Smithpersonally arranged carpools to transport workers to theMarch 14meetingshortly after the close of work that day.Some 14 of approximately 17 service department employ-ees attended the meeting and all signed cards.Respondent,in its able brief,does not dispute the fact ofthe union activities of the two alleged discriminatees andindeed concedes the fact.As Stocker testified,he repeated-ly spoke to employees during that week concerning thebenefitsofunionization.Smith, hired in June 1973,similarly became strongly interested in unionization. As hetestified,he had previously been a memberof the Unionand actedvery directlyinconcertwith Stocker inorganizing carpools, as stated,to get the employees to theunion hall on March 14.According to Smith, and I so find,he and Stocker solicited the interest of three-fourths of themembership in the shop and some were solicited on severaloccasions during this period of several days.The two men were discharged on the morningof Friday,March 15,without advance notice.Respondent contendsthat economic conditions dictated a reduction in force andthat these two were selected,after they and two others wereconsidered for termination,and that the reason was theirlack of competency.As noted,they were chosen out ofseniority.For example,Smith,a class A mechanic, as heuncontrovertibly testified, was 9th in seniority out of 17 onsuch a listposted byRespondentin the plant. As forStocker,he was 3d in seniority of the total complement of17mechanics and, of the 4 who were designated as fieldservicemen and generally worked in the field,he was 2d inseniority.He had been assigned to work in the field forapproximately 1-1/2 years before his discharge.C.Analysis and ConclusionsThere are a number of factors which lead me to concludethat the evidence preponderates in favor of the position oftheGeneral Counsel and against that of Respondent.(1)Respondent has adduced evidence that because ofpoor profits at its Salt Lake City operation, managementdecided as early as January 1974 that if sales forecasts werenotmet,payrollexpenseswould have to be reduced.Following several terminations in other departments, it wasconcluded on February 28 that two employees in theservicedepartment were to be eliminated.Four wereconsidered and two of these were Stocker and Smith.ServiceManager Allen Barney claimed that he advisedPresident Leon Angros on March 7 that Stocker and Smithwere the two and formalized this in a-memo to AngrosdatedMarch 8.Significantly,thismemo statedonly thattwo unnamed were to be terminated on March 15 and didnot provide names.(2)Despite all this purported planning and selection ofthe two men to be terminated,they first learned of thisdecision on the morning of March 15 and, significantly,were paid off in cash. I find it difficult to believe that aninterstate operation of this nature,if the move had beenplanned so long in advance, would not have paid them offby check. Evidence by Respondent that unexpected quitshad been paid off in cash on other occasions does not meetthis issue.Respondent's claim that checks would perforcehave been delivered one week later, after the close of thepayroll period on March 15, is not impressive.(3) As noted, Stocker and Smith were discharged out ofseniority on the morning after the union meeting on theevening of March 14, after almost 3 years of employmenton the part of Stocker.(4)There is evidence that Respondent learned of theunion activities of the men, and particularly those ofStocker, prior to the discharges. I find that Ron Paskett, anemployee in the service department, advised Barney that aunion organizational meeting had been held or was to beheld and that Stocker was involved. Barney, not animpressivewitness, vacillated in his testimony and hisaffidavit betweenMarch 14 and 15 as to the date of theconversation, although I believe and find that this tookplace on March 14. In any event, on the posture mostfavorable to Respondent, Barney was so advised no laterthan 7 a.m. on March 15 and the discharges took place at8:30 a.m. Also relevant herein is the fact, noted above, thatSmith organized carpools to transport the employees to themeetingon the evening of March 14.(5)Respondent has adduced evidence that Smithreceived a reprimand for work on the so-called Wagnerrepairjob in November 1973. Yet he received a pay raisethereafter. Indeed, he was promoted from a grade Bmechanic to a grade A mechanic in January 1974, with acommensurate raise in pay.(6) PresidentAngros admitted that on the morning ofMarch 14, the parts department manager, McMaster,advised him that there was union organizational activitygoing on and "inferred" that Stocker was involved; indeed,Angros next admitted that McMaster named Stocker to hisinformant, although Angros denied knowing of Smith'sinvolvement until the week after their discharge.(7) There is undisputed evidence that Stocker was seendrinking a beer at lunchon one occasionand that he hadan accident while driving his assigned company vehicleafter leaving work, with an open can of beer in the vehicle.Barney testifiedthat he told Stocker shortly after January 2that if there was a subsequent drinking incident, Stockerwould be terminated. And there was no such incidentthereafter.(8) Stocker made telephone calls to one parts-supplierand on an occasion to Shop Foreman Downard very late atnight, seeking parts, which were disapproved of, and hewas so told. In the same vein is testimony by ForemanDownard that Stocker arranged his time so as to incurovertime work and premium pay. Yet Downard placed thisin thefall of 1973 and did not report it.(9)There is conflicting evidence as to how Stockerperformed in a field job shortly before March 11 and as towhether he was reprimanded therefor on that date for notinstalling a nut on a pieceof machinery; according toStocker, the nut was not available and the machine wasmade to perform satisfactorily. There is also conflictingevidence as to Stocker's threat to quit, whether he andBarney discussed the length of notice to be given andwhether Barney said he wanted 2 weeks' notice or none. Inview of the foregoing considerations, I deem this unneces-sary to resolve and there is the additional factor that he didnot quit. 600DECISIONSOF NATIONALLABOR RELATIONS BOARD(10)PersonnelManager Jay Disnow,stationed at thehome office in Michigan,testified that he visited the SaltLake City installation in February 1974 and that theperformance of Stocker was discussed.He advised thelocalofficialsthat if they wanted to terminate anemployee,the complaint should be reduced to writing andplaced in the employee'spersonnel folder.There is noevidence that such action was ever taken with respect toStocker.(11)What I find of significance herein is the evidence,which is undisputed,concerning a contract with the TerexDivision of General Motors Corporation.Vice PresidentJack Bale of Respondent,stationed at the home office,testified thatRespondent entered into an oral agreementwith General Motors in1973 toassemble five large trucksfor that company at Salt Lake City,this being a matter offirst impression.GeneralMotors employees were to be and wereultimately on the scene.The unassembled parts com-menced to arrive on March 11,1974, and the assemblycommenced shortly thereafter.General Motors employeeswere authorized to schedule overtime,this was done, andno new employees were hired to replace Stoc}cerandSmith.Some five trucks were assembled and delivered by theend of July or the first of August. The General Motorsrepresentativesorderedconsiderableovertime on theproject with Respondent paying this overtime and beingduly reimbursed.Bale conceded that this project constitut-ed a major percentage of their work during this period.To sum up, as of March 11, Respondent knew that it hada considerable reservoir of novel work on a new project,saw fit to terminate two experienced employees out ofseniority 4 days later, and then worked considerableovertime with the remaining crew,something it reasonablycould have anticipated.Ifind on a preponderance of the evidence that bydischarging Stocker and Smith Respondent has engaged inunfair labor practices within the meaning of Section 8(aX3)and (1) of the Act.'Upon thebasis of the foregoing findings of fact, andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Lake Shore,Inc., is an employer within the meaningof Section2(2) of the Act.2.Operating Engineers,Local UnionNo. 3, is a labororganization within the meaning of Section2(5) of the Act.3.By dischargingJohn Stocker and HenrySmith, Jr.,on March 15,1974,Respondent has engaged in unfairlabor practices within the meaning of Section 8(aX3) and(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.IThere are several other factors which lend support to the position of theGeneral Counsel herein,but I deem thetp to be cumulative and therefore donot set them forth.2 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,The RemedyHaving found Respondent has engagedin unfair laborpractices,Ishall recommendthatitcease and desisttherefrom and take certain affirmative action designed toeffectuate the policiesof the Act.Ihave foundthatRespondent has violated Section8(a)(3) and (1) of the Act by discriminatorilydischargingJohn Stocker and HenrySmith,Jr., on March 15, 1974. Ishall, therefore,recommendthatRespondent offer themimmediate and full reinstatement to their formerjobs, or, iftheir jobsno longer exist,to substantiallyequivalentpositions,without prejudice to seniority or other rights andprivileges.SeeThe Chase National Bank of the City of NewYork,San Juan,Puerto RicoBranch,65 NLRB 827 (1946).Ishall further recommendthatRespondent make themwhole for any loss of pay theymay have suffered as theresult of their dischargeby paymentof a sum of moneyequal to that eachnormally would haveearned from saiddate to the date ofRespondent'soffer of reinstatement,less net earnings,with backpayand interestthereon to becomputedin the mannerprescribed by the Board inF.W.WoolworthCompany,90NLRB289 (1950),andIsisPlumbing & HeatingCo.,138 NLRB 716 (1962).Upon the foregoing findingsof fact,conclusions of law,and the entirerecord,and pursuant to Section10(c) of theAct, I herebyissue the following recommended:ORDER2Respondent,Lake Shore, Inc., Salt LakeCity, Utah, itsofficers,agents, successors, and assigns, shall:1.Cease anddesist from:(a)Discouragingmembership in or activity in behalf ofOperating Engineers,Local Union No. 3, or any otherlabororganization of itsemployees,by discriminating inregardto hireor tenure of employment,or any term orcondition thereof.(b) In anylikeor relatedmanner interfering with,restraining,or coercing employees in the exercise of therightsguaranteedunderSection7 of the National LaborRelations Act.2.Take thefollowing affirmativeactionwhich isdeemed necessaryto effectuate the policiesof the Act:(a) Offer JohnStocker an4HenrySmith,Jr., immediateand full reinstatementto their former jobs, or if their jobsno longer exist,to substantiallyequivalent positions,without prejudice to seniorityor other rights and privileges,and make themwhole for any loss of pay suffered byreasonof the discriminationagainst them in the mannerprovided above in thesection entitled"The Remedy."(b) Preserve and make availableto the National LaborRelationsBoard andits agents,upon request, for examina-tionand copying, all payrollrecords,socialsecuritypayment records,timecards,personnel recordsand reports,and all other records necessaryto determinethe amount ofbackpaydue under the termsof this Order.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. LAKE SHORE, INC.(c) Post at its plant at$alt Lake City, Utah,copies of theattached noticemarked"Appendix."3Copies of saidnotice,on formsprovided by theRegional Director forRegion 27,after beingduly signedby Respondent, shall bepostedbyitimmediately upon receipt thereof andmaintained for 60 consecutivedaysthereafter in conspicu-ous places,including all places where notices to employeesare customarily posted.Reasonable steps shallbe taken byRespondent to insure that said notices are not altered,defaced,or coveredby any othermaterial.(d)NotifytheRegionalDirector for Region 27, inwriting,within 20daysfrom the date of thisOrder, whatsteps it has taken to comply herewith.IT IS FURTHER RECOMMENDED that the challenges to theballotsof Stocker and SmithinCase 27-RC-4743 beoverruled and that their ballotsbe counted.3 In the event that the Board'sOrder isenforced by a Judgment of aUnited States Court of Appeals, the wordsin thenotice reading "Posted byOrder of the National LaborRelationsBoard" shall read "PostedPursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States Government601WE WILL NOT discourage membership in or activityon behalf of, OperatingEngineers,Local Union No. 3,or any other labor organization of our employees, bydiscriminatingin regard to hire or tenure of employ-ment, or any term or condition thereof,WE WILL offer John Stocker and Henry Smith, Jr.,immediate and fullreinstatementto their former jobs,or if their jobs no longer exist, to substantiallyequivalent positions, without prejudice to seniority orother rights and privileges, and make them whole forany loss of pay suffered by reason of the discriminationagainstthem in the manner provided for in the sectionof this Decision entitled "The Remedy."WE WILL NOT in anylike or related manner interferewith,restrain,or coerce employees in the exercise of therightsguaranteed under Section 7 of the NationalLabor Relations Act.All our employees are free to become or remain, orrefrain from becoming or remaining, members of theabove-named or any other labor organization.LAKE SHORE, INC.